Title: To Thomas Jefferson from John George Jackson, 20 February 1806
From: Jackson, John George
To: Jefferson, Thomas


                        
                            Thursday 20th. Feby. 1806
                        
                        J G Jackson with his best respects sends the enclosed letter to the President of the U.S. & requests to be
                            informed if he has received the papers alluded to. and (if proper) what disposition in his opinion it will be best to make
                            of the said application—
                    